Citation Nr: 1125328	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 10 percent disabling, prior to August 20, 2008.  

3.  Entitlement to a higher initial disability evaluation for PTSD, rated 50 percent disabling, on and after August 20, 2008.  

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 1969, including service during the Vietnam, War, and his decorations include the Purple Heart Medal and the Vietnam Campaign Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  

In pertinent part, in the June 2005 rating decision, the RO granted the Veteran service connection for PTSD and assigned an initial 10 percent disability evaluation, effective March 25, 2005, and denied his service connection claim for hepatitis C.  The Veteran filed a timely November 2005 notice of disagreement with respect to the assigned disability evaluation and the denial of his service connection claim.  The Veteran then perfected appellate review in a November 2006 VA Form 9, Appeal to Board of Veterans' Appeals.  

When these matters were initially before the Board in May 2008, the Board denied the service connection claim for hepatitis C and remanded the claim seeking an initial disability evaluation in excess of 10 percent for PTSD.  

The Veteran appealed the Board's denial of service connection for hepatitis C to the Court of Appeals for Veterans Claims (Court); and a June 2009 Order of the Court granted a Joint Motion for Remand (JMR), vacated the Board's determination on the hepatitis C claim, and returned the claim to the Board for compliance with the JMR.  Thus, in April 2010, the Board remanded this claim for further development and it has been returned for appellate review.  

When the Veteran's PTSD claim was returned to the Board, in April 2010, relevant adjudications and records generated in connection with the May 2008 remand instructions, to include an October 2009 rating action granting a 50 percent disability evaluation, effective August 20, 2008, were not of record.  Thus, the Board was required to ensure the record was complete and remanded the Veteran's claim to obtain these relevant records.  This matter is now before the Board for appellate review.  

In the interest of clarity, the Board finds it appropriate to note that the June 2005 rating decision denied a compensable disability evaluation for the residuals of a superficial shrapnel wound to the left temple and the Veteran perfected appellate review of this determination.  In May 2008, the Board denied the claim.  Additionally, the June 2009 JMR specifically indicated that the Veteran was "not challenging the Board's denial of entitlement to a compensable evaluation for residuals of shrapnel wound to the left temple."  Thus, while this issue is listed on the Certification of Appeal (VA Form 8), signed in June 2007, this matter is not before the Board and no such claim has been subsequently raised by the Veteran or the record.  See 38 C.F.R. § 19.35 (2010) (providing that VA Form 8 "is used for administrative purposes and does not serve to confer...jurisdiction over an issue.").  

In February 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, reasonably raised by his February 2008 Board testimony and an April 2007 VA psychiatric treatment record, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Board remanded the Veteran's hepatitis C service connection claim to obtain an adequate medical opinion, as directed in the June 2009 JMR.  Specifically, the Board instructed that a VA hematologist examine the Veteran and, upon considering his account of in-service blood exposure, provide a nexus opinion on this matter.  Significantly, the VA medical facility closest to the Veteran did not have a hematologist on staff and the Veteran reported an inability to obtain transportation to the facility where such specialist was available.  See VA Report of Contact, Dec. 14, 2010.  Thus, the Veteran's claim was returned to the Board without the requested medical opinion.  In light of these factors and the June 2009 Court Order granting the JMR, the Board finds that the Veteran should be provided another opportunity to attend a VA examination at the VA medical facility closest to him, with a medical professional of appropriate expertise.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order). 

The evidence of record suggests that the Veteran receives regular VA treatment related to his claimed disorders.  Pertinent records of his VA care, however, since August 2009, have not been associated with the claims folder.  Additionally, at his August 2008 VA examination, the Veteran reported having been unemployed since the year 2005.  The Veteran might be in receipt of Social Security disability benefits.  If so, those reports should be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As it relates to the issue of PTSD, in light of the likely outstanding records and the numerous relevant treatment records subsequently associated with the claims folder, the Board finds that the August 2008 VA examination does not provide a basis to make a fully informed evaluation of the Veteran's disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Consequently, the Board is without discretion and must remand the claim to obtain additional evidence and opinion.  

In light of Rice and the Board's remand of the service connection claim for hepatitis C and the higher initial disability evaluation claim for PTSD, the TDIU issue must be remanded because the claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

Finally, the Veteran is advised that the "duty to assist is not always a one-way street," and he has an obligation to actively participate in the retrieving of any information pertinent to his claims, to include attending scheduled VA examinations and identifying relevant records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, pursuant to 38 C.F.R. § 3.655 (2010), failure to appear for a scheduled VA examination and/or identify relevant records may detrimentally affect the claims because the subsequent adjudication will be based solely on the evidence of record.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  The AMC/RO should contact the Veteran to ascertain whether he has applied for or is in receipt of Social Security Administration (SSA) benefits.  If the Veteran provides an affirmative response, then the AMC/RO should request any records generated by the SSA in connection with any claim for disability benefits, to include any medical records, evaluations and/or determinations, and the records associated with the claims folder.  If the Veteran's SSA records are provided in CD-ROM/digital format, then the records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  The AMC/RO must request copies of the Veteran's outstanding VA psychiatric and hepatitis C treatment and/or hospitalization records, since August 2008.  Any negative response should be in writing, and associated with the claims file.

4.  After associating all outstanding records with the claims folder, the AMC/RO shall afford the Veteran a VA examination, with an examiner of appropriate medical expertise, to determine the etiology and onset of his diagnosed hepatitis C.  The claims folder should be made available to and reviewed by, the examiner.  The examiner should record the full history of the disorder, including the Veteran's competent account of symptomatology.  

Then, the examiner must opine whether it is at least as likely as not that hepatitis C (I) had its onset in service, to include specifically, whether it (II) was caused by service, especially blood exposure while receiving combat related treatment.

The examiner should provide clear medical reasoning and analysis for all provided opinions.  The examination report must also reflect the examiner's consideration of the pertinent evidence of record, medical and lay, to include the Veteran's competent account of (a) in- and post-service symptomatology, (b) in-service blood exposure and (c) post-service drug usage.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should be set forth in a legible report.

In the event there is no examiner of appropriate medical expertise on staff at the VA Medical Center in Wichita, Kansas, and/or the Veteran does not appear for the scheduled examination, the AMC/RO should provide the claims folder to a medical expert with appropriate expertise and this examiner should provide the requested opinions.  

5.  After associating all outstanding records with the claims file, the AMC/RO shall afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.

The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on his social and occupational impairment related to his psychiatric disability.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected PTSD, and any additional disorder for which service connection has been granted (including residuals of a shrapnel wound to the left temple), renders him unable to secure or follow a substantially gainful occupation.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.  

6.  The AMC/RO should review the examination report to determine if it is in compliance with this REMAND.  If deficient in any manner, it should be returned, along with the claims file, for immediate corrective action.

7.  The AMC/RO should then readjudicate the matters on appeal, to the issue of TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


